Case 3:18-cv-OO416 Document 4-1 Filed on 12/05/18 in TXSD Page 1 of 5

Exhibit B

Case 3:18-cv-OO416 Document 4-1 Filed on 12/05/18 in TXSD Page 2 of 5 .
dm BAY AREA cREDiT

~ `
asiiiisiim l-I SERV‘°E
' i’.‘¢' P.C. BOX 467600\
RETURN SERV|CE REQUESTED ATLANTA GA 31146
800-395-31 16
't Fi.EAsE no NoT senn PAYMENTS on '¥* F“h°f\e HC'WS= MOH- - Fn`-= BAM - 12AM ET
Saturday: BAM - TF’M ET
CORRESPON°ENCE TO THE AEOVE ADDRESS Ofm:e Hours: M°n. _ Fri-: BAM _ SFM ET
BACS Account #: SEE SUMMARY
Creditor: SEE SUMMARY
hi'llli""t"|i"|'""lt"t'l'li"il"'1"|'|||||||!1'|1|"'|' creditorAcceuni#: sEE suMMARY
Ps4Aoi300305172 -560777691 110344 pate of service SEE suMMARv .:. .. _|
DANIEL siooici< .ia P.inapai Assigned; see suMMAriv U
209 WIND!NG RD ToTAL our-:: $ 5.700.00

FR|ENDSWGOD TX 7?546-2110

OCTOBER 26, 2018
SETTLEMENT OFFER

The accounts in the summary have_beenkassi ned_tc_) gay Ar_eagadit Service {BAQS) fgr“coi|,e~c_ti~<>_n_- Tbe intat hams on,a.tl ,
accor?n`ts |isted`ir't`the s'u'rri"mai'y is $5,700.00. n an effort to resolve this matter. our client has authorized our office to accept a
payment in the amount of $3,990.00 as full and final settlement for the listed accounts

if you wish to pay the totai due, or take advantage of this offer, remit your check, money order, or cashier's check to Bay Area
Cradit Service, P.O. BOX 467600, ATLANTA GA 31146, pay onlina at bayareacredit.ccm!pay or contact our office to make a
payment by phone at 800-895-31 16.

This offer is valid untii December 13, 2018.

This offer does not diminish nor reduce your rights to dispute this matter in accordance with Federa| i_aw. This offer period

provides sufficient time for any dispute to be investigated and verification to be provided prior to expiration of the offer pertod.
We are not obligated to renew this offer.

As required by iaw, you are hereby notified that a ns ative credit re _ort_reflecting on your credit record may be submitted to a
credit reporting agency if you fail to fulth the terms o your credit ob igatlons.

Sincere|y,
HOVG, LLC dba Bay Area Credit Servioe (BACS), 4145 Shackieford Road, Suite 3308, Norcross, GA 30093

THiS CON!MUN|CAT|ON 18 FROM A DEBT COLLECTGR. TH|S |S AN ATTEMPT TO COLLECT A DEBT BY A DEBT
COLLECTOR AND ANY |NFORMAT|ON Wl_"_' OBTAIN W!LL BE USED FOR THAT PURPOSE.

SEE REVERSE S|DE FOR |MPORTANT CONSUMER lNFORMAT|ON.

 

 

PLEAsE BETA`cH A`No Ri.-',Tuai\i` Bort`oiii`i`='onrioi~i wm~z Youa RaMiT'rANcE.
PAYMENT REMiTTANcE

lf you wish to make a payment on the web go to: www,bayareacredit.eomi'gay.
You may mail your payment for processing to BAY AREA CRED!T SERV|CE, ¥’.O. BOX 467600, ATLANTA GA 31 146.
' if you have any questions or would §ike to pay by phone, cali 800-895-3116.

PLEASE SEND ALL PAYMENTS AND
NAME: DANIEL F|DD|CK JR
Reference # 52069310 CORRESPONDENCE TO THE ADDRESS BEbOW:

Creditor: SEE SU|VEMARY
Creditor Account #-: SEE SUMMARY
TOTAL DUE: $ 5,?00.00
iPdhddPdudubd"hdhu“u““b§n"bUHdhd“
BA‘( AREA CRED|T SERV|CE
P.O. BOX 467600
ATLANTA GA 31146

AN|OUNT ENCLOSED $

S-SFHOVSEU L-COMBO-P‘iICMBFO-Pd A-GG11972284B PQ¢AODUU.'.‘}O§'|TZ i'10344 075490101F0400

Case 3:18-cv-OO416 Document 4-1 Filed on 12/05/18 in TXSD Page 3 of 5

_ CONSUMER R|GHTS _
Uniess you notify this of&ce within 30 days after receiving t|"ii's notice that you dispute the validit of the debt or a_hy portion
thereof, this office will assume th_is debt is vai:d. |f ou notify this office in writin within .30 days rom receiving this notice
that yo_u dispute the validity of this debtor any po ron thereof. this office will ob in verification_of th_e_ debt_or obtain a copy
of th_e jud merit and mail you a copy of such judgment or verification |f you redirest this office _in writin within 30 days after
recgiylng his notice, this office wit provide you with the name and address oft e original creditor if di erent from the current
Ct'e lOI'.

_ DERECHOS DEL CONSUM|DOR _ ‘_
A manos qua usted le notifique a esta ot”icina dentro de 35 3x ias despue' s de qua recibio este aviso gue usted reclama _la
validez de la deucia o cua|c;i,uier parte de Za_misma, esta olicina dara por hecho que la deuda es valida. Si usted le notifica a
esta oficina poi' esc_nto en 0 dias de recibir este aviso que usted rectama la _vatidezlde la presents d_euda o cuaiquier parte
de la misma, la oficin_a obtendra verificac_ion de la deuda u obtend_ra una copia del d_ictamen y_le remitira _una copia de dicho
dictameri o verihcacion. Si usted ie soilcita a e_sta oficina por escrito dentro de 30 dias de recibir este aviso, esta oficma le
proveera et nombre y domicilio det acreedor originat si es diferente at acraedor actuai.

 

 

 

 

 

 

 

 

 

 

 

 

DDRESS DR N ORRECTEON

wonKPHoNEno. HoMaPHoNeNo.

uses

Aoonass

env sons ap

SUMMARY

CREDITOR CREDITOR ACC’§‘/BACS ACCT DATE OE` SERVICE PRINCIPAL AMGUNT
compass actor aasacency 9 ooiteizzaia/szoesaio 05“11~13 1.31?{00.
COMPASS POINT EMERGENCY P 00119722843/52069(}36 06°11-13 71.09
COMPASS POINT EMERGF_`.NCY P 0013.9687979/52040644 06-04-18 _ 71.0{]
COMPASS POINT EMERGENCY P 0013.9687979/52040454 06-04-18 2,055.00
CARUER PARK EMERGENCY PHY 009676514132/51598197 01-20-18 71_`0{]
CARVER PARK EMERGBNCY PHY 009676514132/51597967 03.-20-15 . 2,055.00
roman poe s,roc.oo

Paqe 2

Case 3:18-cv-OO416 Document 4-1 Filed on 12/05/18'in TXSD Page 4 of 5 ' .'

BAY AREA CREDIT
*'““** sERvicE
¥§si'?i’ii‘f§i€i 5914 -
`° . ‘=.i£ - P.O. BOX 4676(}0,
RETURN SERV|CE RE.QUESTED ' _ ATLANTA GA 31146
800-895-3116
'l* Pi.EAsE co No'r serve PAYMEn'rs on ¢ Ph°"° H°“‘S‘ M°f“ “` F‘i': BAM ”' mM ET
coRREsPoNoENcE To ‘rnE ABovE ripeness cme HZ::;';d§§'n§§¥£:?e';W§_TSPk/l ET
BACS Account #: SEE SUMMARY
Creditor: SEE SUMMARY
ll‘t'l""li"*li"'*lriiitiilil‘i't!'i""t'*lil|"ll'"l'ii'il' creditorAccouni#: sEEsuMMARY
P94A0900305171 -560777690 l10342 Daie cf Sefvic&: SEE SUMMARY ":' '* _=
DAN!EL FtDD¥CK JR Prlncipai Assigned: SEE SUMMARY W
209 W|ND|NG RD TOTAL DUE: $ 5.?00.00
FRIENDSWOOD TX 77546'2110
OCTOBER 26, 2013
SETTLEMENT OFFER

The accounts in the summary have been assigned to Bay Area Credit Service €BAVC"S)"for coliecti_o_n. Thietota| balance _c),ri_a,jl __
accounts listed in the summary is_$S,?UG.OO. in an effoFt'to'resoiv`e`this matter, our client has authorized our office to accept a
payment in the amount of $3,990.00 as fult and final settlement for the listed accounts

lt you wish to pay the total due, or take advantage of this offer, remit your check, money order, or cashier‘s check to Bay Area
Credit Service, P.O. BOX 467600, ATLANTA GA 31146, pay online at bayareacredit.comlpay or contact our office to make a
payment by phone at 800-895»31 16.

This offer is valid until December13, 2018.

This offer does not diminish nor reduce your rights to dispute this matter in accordance with Fedara| t_aw. This offer period

provides sufficient time for any dispute to be investigated and verification to be provided prior to expiration of the offer period.
We are not obligated to renew this ofter.

As required by taw, you are hereby notified that a ne ative credit re ort reflecting on your credit record may be submitted to a
credit reporting agency if you fait to fulfill the terms o your credit ob igations.

Sincare|y,
HOVG, LLC dba Bay Area Credit Service (BACS), 4145 Shackteford Road, Suite 33OB, Noroross, GA 30093

TH|S COMMUN{CAT¢ON IS FRONI A DEBT COLLECTOR. THlS lS AN ATTEMPT `f‘O COLLECT A DEBT BY A DEBT
COLLECTOR AND AN\' INFORMATlON WE OBTAIN WlLL BE USED FOR THAT PURPOSE.

SEE REVERSE S|DE FOR IMPORTANT CONSUMER iNFGRMATiON.

 

PLEASE DETACH AND RETURN BOTTOM FORT¥ON WlTi"| YOUR REM|;I;TANCE.
PAYMENT REN|¥TTANCE

|f you wish to make a payment on the web-'go to: www.bayareac[eclit.com[gay_
You may mail your payment for processing to BAY AREA CRED|T SERVlCE, P.O. BOX 467600, ATLANTA GA 31146.
if you have any questions or woui_d like tci pay by phone, call 800-895-3116.

PLEASE SEND ALl_ PAYMENTS AND
NAME: DAN|EL FlDDlCK JR
Reference # 52040644 CORRESPONDENCE TO THE ADDRESS BELOW:
Credilor: SEE SUMMARY
Creditor Account #: SEE SUMNEARY
` TOTAL DUE: $ 5,700.00

|il'li’li'i'i'rll'ul'l'i|i'|i"l"'*iiil'n'i'ii'l"|lli"ii““
BAY AREA CREDiT SERV|CE
P.O. BOX 467600
ATLAN`E'A GA 31146

AMOUNT ENCLOSED $
s-sFHovsan L-coMso~P4rcMsro-P4 A-ooiisssrsrs eg¢iAoouoaosirt irca-12 mwmmmm

Case 3:18-cv-OO416 Document 4-1 Filed on 12/05/18 in TXSD Page 5 of 5

_ _ _ _ CONSUMER Rth-ITS
Un|ess you notify thi_s office within 30 days after receiving this notice that yo_u_ dispute the validit of the debtor any portion
thereof, this office witt a_ss_ume this debt is valid. lf ou notify this office in writing within _30 days rorn receiving this notice
that yo_ii dispute the validity of this debtor any po ron thereofll this office witt obtain verification of the debt_or_ obtain a copy
of the iud merit and mart you a copy of such judgment or verification lt you regi.iest this office in writin within 30 days after

rec§i;ring his notice, this office wit provide you with the name and address of t a original creditor if di erent from the current
Cl"E I0l`.

‘ _ DERECHOS DEL CONSUM¥DOR ‘ _ _
A manos qua usted ic notitique a esta olicina dentro de §§ d_ i'as despue' s de que recion este aviso que usted reclama la
vaiidez de la deuda o coal uier parte de la_mlsma, esta oticina clara por hecho qua la deuda es valida. Si usted le notifica a
esta of'icina por esc_rlto en 0 di_as de recibii' esta aviso qua usted reclama la validez_de la presents de_uda o cualguier p_arte
de ia misma, la oficin_a obtendra verit"ica_c_ion de ta deuda u obtendi_'a i.ina oop|a del dictamen y_ie_ remitiré _una copia de dicho
dictamen o verificacion. Si ustecl le solicita a esta of“ic|ina por escrito dentro de 30 dias de recibir este aviso, esta olicina le
proveera el nombre y domicilio det acreedor original si es diferente al acreedor actuai.

 

 

 

 

 

 

 

 

 

 

 

ADDBES§ QR NAiV|E COBB§Q| |QN

WORK PHONE NO. HOME PHONE NO.

NAME

ADDRESS

OlTY STATE Z|P

SUMMARY

CREDITOR CREDI'I'OR ACCT/BACS ACCT DA'I‘E OF SERVICE PRINCIPAL AMGUNT
COMPASS POINT EMERGENCY P 00119'¢‘22848/52069310 06-11-‘18 1,3'1'}.00
COMPASS POINT EMERGENCY P 00119722848/52069036 06-11-18 73..00
COMPASS POINT EMERGENCY 9 001195579'39/52040644 06~04-18 'Tl.OO
COMPASS POINT EMERGENCY P 001196879'1‘9./52040454 06-04-'18 21055.00
CARVER PARK EMERGENCY PHY 009676514132/51593197 01-20“3.8 71.00
CARVER PARK EMERGENCY PHY 009676514132/`51597967 01-20'-13 2,055.00
TOTAL DUE 5,’1'00.{)[}

Page 2

